260 F.2d 958
BEACON FRUIT & PRODUCE CO., Inc., et al., Plaintiffs, Appellants,v.H. HARRIS & CO., Inc., et al., Defendants, Appellees.
No. 5363.
United States Court of Appeals First Circuit.
November 19, 1958.

Appeal from the United States District Court for the District of Massachusetts; Francis J. W. Ford, Judge.
Affirming 160 F. Supp. 95.
Sigmund Timberg, Washington, D. C., with whom Lawrence R. Cohen, Boston, Mass., was on brief, for appellants.
Richard Maguire, Boston, Mass., with whom Thomas J. Carens, Robert J. Sherer, John L. Saltonstall, Jr., I. J. Silverman, Maguire, Roche & Leen and Hill, Barlow, Goodale & Adams, Boston, Mass., were on brief, for appellees.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
This appeal involves an action for treble damages under the federal antitrust laws. We are entirely satisfied that the findings of fact by the district court were amply supported by the evidence, and that on these findings the district court had to enter the judgment it did, namely a judgment dismissing the action on the merits.


2
A judgment will be entered affirming the judgment of the District Court.